Citation Nr: 0901828	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  04-33 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for an eye disability.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for bilateral deafness.

4.	Entitlement to service connection for a cardiac 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 RO decision.  This appeal was 
remanded by the Board in May 2008 for additional development.  

In April 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that an eye 
disability is not related to service.  

3.	The competent medical evidence shows that tinnitus is not 
related to service.  

4.	The competent medical evidence shows that bilateral 
deafness is not related to service.  

5.	The competent medical evidence shows that a cardiac 
disability is not related to service.  


CONCLUSIONS OF LAW

1.	An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 
(2008).

2.	Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2008).

3.	Bilateral deafness was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

4.	A cardiac disability was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the veteran was sent a VCAA letter in May 2003 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

Another VCAA letter was sent the veteran in June 2008.  This 
letter addressed the requirements as set fort in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The letter included 
information about what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice was 
provided after the original AOJ decision, any error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  Additionally, any error 
in timing was cured by the October 2008 Supplemental 
Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ).

VA also has a duty to assist the veteran in the development 
of the claim. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board notes that the veteran's service medical records 
are presumed destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC) and are unavailable for 
review.  The Board is aware that in such situations, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board also 
recognizes that VA must provide an explanation to the veteran 
regarding VA's inability to obtain his service medical 
records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
record reflects that the RO made requests to the Personnel 
Information Exchange System to obtain the veteran's service 
medical records.  The RO made a formal finding of 
unavailability in February 2004 and the veteran was notified 
that such records were unavailable.  The Board finds that all 
efforts had been exhausted and further attempts were futile.  
See 38 U.S.C.A. § 5103A (b)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2008).

The Board finds that all other possible development has been 
accomplished, and appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained the DD Form 214 and 
private medical records.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The appellant was 
also afforded VA Compensation and Pension Examinations for 
his eye and ear disabilities in September 2008 and for a 
cardiac disability in October 2008.  The Board finds that the 
RO complied with its May 2008 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained. Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as sensorineural hearing loss manifests 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In this case, the service medical records are not available 
for review.  Even after affording the veteran the benefit of 
the doubt, the Board finds that service connection is not 
warranted for his eye disability, tinnitus, deafness or 
cardiac disability because the competent medical evidence of 
record does not show that the disabilities are related to 
service.  

The veteran has a current diagnosis of an eye disability.  
Private medical records submitted by the veteran in June 2003 
indicate treatment for several eye conditions.  The September 
2008 VA examiner diagnosed the veteran with low tension 
glaucoma in the right eye and suspect glaucoma in the left 
eye, bilateral pseudophakia, and a corneal scar on the right 
eye temporal to the visual axis.  

In April 2008, the veteran testified that his eye disability 
was incurred in service.  He stated that he was exposed to 
various types of gases, including tear gas, in basic 
training.  During the training, the veteran testified that 
his eyes were burned by the gas and he could not open his 
eyes for several days.  

The September 2008 VA examiner reviewed the claims file and 
examined the veteran.  The examiner opined that the veteran's 
ocular problems were not likely related to past exposure to 
various types of gases, including tear gas.  

The veteran also has a current diagnosis of hearing loss and 
tinnitus.  The September 2008 VA examiner diagnosed the 
veteran with moderate-severe sensorineural hearing loss in 
the right ear and mild-severe sensorineural hearing loss in 
the left ear.  The veteran also reported constant bilateral 
tinnitus.  

The veteran submitted a statement and testified that he was 
exposed to loud noises in service.  The loud noises included 
weapons firing from howitzers, bazookas, rifles and mortars.  
The veteran testified that he was never given protective 
devices while in service.  The veteran testified that he 
started having hearing problems and ringing in his ears in 
service.  The veteran testified that he currently wears 
hearing devices to help him hear.  

The September 2008 VA examiner reviewed the claims file, 
considered the veteran's contentions and examined the 
veteran.  The VA examiner opined that it was less likely than 
not that the veteran's hearing loss and tinnitus were related 
to noise exposure in service.  The VA examiner noted that the 
veteran reported noise exposure in basic training, but did 
not have further noise exposure for the remainder of his 
active service.  The examiner also noted that he had 
significant noise exposure before and after service while 
working for the railroad without hearing protection.  

Finally, the veteran also has a current diagnosis of a 
cardiac disability.  In the private medical records submitted 
in June 2003, the veteran was diagnosed with tight carotid 
artery stenosis and severe coronary artery disease.  The 
medical records show that he was diagnosed with peripheral 
vascular disease, angina pectoris and ischemic 
cardiomyopathy.  The September 2008 VA examiner diagnosed the 
veteran with coronary artery disease, status post two 
coronary artery bypass graft surgeries and multiple 
angioplasties with stent placements.  

The veteran testified that his cardiac disability began in 
the early 1950's, shortly after service.  The first medical 
evidence of record, however, is dated in 1998.  Additionally, 
the veteran reported that he was diagnosed with coronary 
artery disease in 1984.  As the record does not show symptoms 
of or a diagnosis of a cardiac disability within one year of 
separation from service, service connection cannot be 
presumed.  See 38 C.F.R. §§ 3.307, 3.309.

The VA examiner found that the veteran was stable and symptom 
free during the examination.  The examiner found that the 
veteran's history of coronary artery disease began in 1984, 
nearly 40 years after service.  Therefore, the examiner 
opined that it was less likely than not that the veteran's 
history of coronary artery disease was caused by or related 
to his active service.  

Regarding all of the veteran's claims for service connection, 
the Board finds that service connection is not warranted 
because the competent medical evidence of record does not 
show that the disabilities are related to service.  There is 
no competent medical evidence of record relating the 
veteran's disabilities to service.  All of the VA opinions 
weigh against the veteran's claims.  There is no other 
evidence of record, including private medical evidence, 
suggesting that the disabilities are related to service.  The 
evidence of record is devoid of any objective medical 
evidence of the disabilities at issue until many decades 
after service.  This lapse in time also weighs against the 
veteran's claim.  Without competent medical evidence linking 
the veteran's disabilities to service, service connection is 
not warranted.

The Board has considered the veteran's contention that a 
relationship exists between his disabilities and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the veteran can certainly attest to 
his in-service experiences and current symptoms, he is not 
competent to provide an opinion regarding etiology of his 
disabilities.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Even after affording the veteran the benefit of the doubt, 
the medical evidence of record lacks a nexus between the 
veteran's eye disability, tinnitus, deafness and cardiac 
disability and service.  Therefore, the preponderance of the 
evidence is against the veteran's claims and service 
connection must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 
3.102. 


ORDER

Service connection for an eye disability is denied.

Service connection for tinnitus is denied.

Service connection for bilateral deafness is denied.  

Service connection for a cardiac disability is denied. 


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


